Citation Nr: 1516577	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-21 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for basal cell carcinoma (claimed as skin cancer).

2.  Entitlement to an effective date earlier than February 26, 2009, for the grant of service connection for supraventricular arrhythmia.

3.  Entitlement to an (increased) initial evaluation in excess of 30 percent for supraventricular arrhythmia.

4.  Entitlement to an increased evaluation in excess of 10 percent for tinnitus.

5.  Entitlement to an (increased) compensable evaluation for bilateral hearing loss.

6.  Entitlement to an increased evaluation in excess of 20 percent for diabetes type II with hypertension.

7.  Entitlement to an increased evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.

8.  Entitlement to an increased evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to August 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran filed a notice of disagreement (NOD) for the June 2010 decision in June 2010 and for the June 2012 decision in June 2012.  A statement of the case (SOC) was provided in July 2012 for the June 2010 decision and in August 2014 for the June 2012 decision.  The Veteran perfected his appeals with the timely submissions of VA Forms 9 on July 2012 for the June 2010 decision and September 2014 for the June 2012 decision.

On November 16, 2011, the Veteran submitted a Request for Expedited Consideration based on advanced age.  The letter in support indicated that the Veteran would be turning 86 within the following month.  Notably, upon review, to include the Veteran's DD-214, the record evidence shows that the Veteran's official date of birth is February 24, 1947, confirming that the Veteran is currently 68 years old.  Hence, the Veteran does not meet the requisite 75 year-age requirement.  Also, the record evidence does not indicate, and the Veteran does not otherwise contend, that there is any other basis on which to consider his motion for expedited consideration.  38 U.S.C. § 7107(a) (2014); 38 C.F.R. § 20.900(c) (2014).  In the absence of sufficient cause, the Veteran's motion to advance on the docket is denied.  Id.  In accordance with this ruling, the appeal will remain in its current docket number order.  

The Veteran was previously represented by a private attorney in this matter.  However, in March 2013, the attorney submitted a motion to withdraw, which was, in turn, granted.  The Veteran has not provided any notice regarding the appointment of any further representation in his case.  Therefore, the Board shall proceed as if the Veteran is unrepresented in the present matter.

The claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities was previously on appeal.  However, in a July 2012 rating decision, the RO granted service connection for this condition with each lower extremity evaluated at 10 percent disabling, effective from February 26, 2009.  There is no indication that the Veteran has appealed or otherwise asserted any challenge to the propriety of this rating decision.  Therefore, with regard to the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, the claim is found to be satisfied in full.  Therefore, there is currently no issue in this regard before the Board for which any further consideration is warranted.  As such, no further discussion regarding this issue shall ensue.

There was additional evidence added to the record after the issuance of the statement of the case both prior to and after certification of the issues to the Board.  The Board finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

The Board has also considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has already been awarded a TDIU in a November 2014 rating decision, with an effective date of August 16, 2005, which is beyond the period of appeal.  The Veteran did not express disagreement with the effective date assigned.  The Board finds no action on the part of the Board is warranted. 

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.

The issues of entitlement to service connection for basal cell carcinoma and entitlement to a higher rating for peripheral neuropathy of the right upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in February 2008, the RO denied the Veteran's claims of entitlement to service connection for skin cancer and chloracne, to include as secondary to herbicide exposure.

2.  Evidence added to the record since the final February 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

3.  On September 2012, via a letter submitted by the Veteran's representative, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to an increased evaluation in excess of 10 percent for tinnitus is requested.

4.  On August 2012, via a letter submitted by the Veteran's representative, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for entitlement to an increased initial evaluation in excess of 30 percent for supraventricular arrhythmia is requested.

5.  Bilateral hearing loss has been manifested by auditory acuity levels of no worse than Roman numeral I in the both ears throughout the appeals period.

6.  The Veteran's diabetes mellitus type II has shown the administration of a hypoglycemic agents, restricted diet, and restriction of activities, but not shown the requirement for insulin throughout the appeals period.  The Veteran's hypertension did not show the presence of a diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with continuous medication for control at any time during the pendency of the appeal.

7.  The Veteran's peripheral neuropathy of the left upper extremity was manifested by only mild symptoms of decreased sensation of the hand and fingers throughout the appeals period.

8.  On April 6, 2009, the RO received the results of a VA examination for the Veteran's service-connected diabetes mellitus type II, showing that there was a diagnosis of atherosclerotic heart disease, secondary to diabetes.  Based upon that information, the RO solicited a claim for that condition from the Veteran.

9.  By a June 2012 rating decision, the RO granted service connection for supraventricular arrhythmia, effective February 26, 2009, the date of the original claim for an increased evaluation of diabetes, for which the April 2009 VA examination was sought that first showed an indication that the Veteran had a secondary service-connected heart condition.  No earlier indication or intention to raise this issue is shown in the record.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for basal cell carcinoma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for withdrawal of the appeal for entitlement to an increased evaluation in excess of 10 percent for tinnitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for entitlement to an increased initial evaluation in excess of 30 percent for supraventricular arrhythmia by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

5.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus type II with hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Codes 7101,7913 (2014).

6.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 8515 (2014).

7.  The criteria for an earlier effective date than February 26, 2009, for the grant of service connection for supraventricular arrhythmia are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was notified via a letter in March 2009 in which the criteria for establishing increased evaluations, the evidence required in this regard, and his and VA's respective duties for obtaining evidence were provided.   He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.

In regards to the Veteran's earlier effective date claim, the Court has held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify with regard to the earlier effective date claims is required.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.

VA provided the Veteran with adequate medical examinations in March 2009, April 2009, and October 2011.  The examinations were adequate because each contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 
The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that RO has determined that the Veteran was in receipt of SSA benefits and obtained such records and associated them with the claims file accordingly.

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected diabetes mellitus is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  This diagnostic code provides that a 20 percent disability rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  Id.  A 40 percent disability rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Id.  Diabetes mellitus requiring insulin, restricted diet and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated warrants a 60 percent disability rating.   Id.  A 100 percent disability rating is applicable for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  Id.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

Compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

The Veteran's hypertension is rated as 0 percent disabling under the diagnostic code for hypertension in accordance with the General Rating Formula for Diseases of the Arteries and the Veins.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  Id.  A 60 percent evaluation is warranted for Diastolic pressure predominantly 130 or more.  Id.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id.

The Veteran's peripheral neuropathy of the bilateral upper extremities is currently evaluated as 10 percent disabling under the diagnostic code for hypertension in accordance with the General Rating Formula for Neurological Conditions and Convulsive Disorders.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 10 percent evaluation is warranted for incomplete paralysis of the median nerve that is mild.  Id.  A 20 percent evaluation is warranted for incomplete paralysis of the minor extremity median nerve that is moderate.  Id.  A 30 percent evaluation is warranted for incomplete paralysis of the major extremity median nerve that is moderate.  Id.  A 40 percent evaluation is warranted for incomplete paralysis of the minor extremity median nerve that is severe.  Id.  A 50 percent evaluation is warranted for incomplete paralysis of the major extremity median nerve that is severe.  Id.  A 60 percent evaluation is warranted for complete paralysis of the minor extremity median nerve where the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  Id.  A 70 percent evaluation is warranted for complete paralysis of the major extremity median nerve where the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

The Veteran's bilateral hearing loss is rated as 0 percent disabling under the diagnostic code for hearing loss in accordance with the General Rating Formula for Impairment of Auditory Acuity.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The severity of hearing loss is determined by comparison of audiometric test results with specific criteria.  Id.  Ratings of defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  Id.  The Schedule allows for audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, to rate the degree of disability from bilateral service-connected defective hearing.  Id.  The ratings derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  Id. 

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86. 

Early Effective Date

Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is worse than currently reflected by his noncompensable evaluation.

The Veteran was provided with a VA examination in July 2008.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        20
        20
        40
        50
        35
LEFT
        25
        25
        60
        65
        50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  Audiogram revealed normal to moderate sensorineural hearing loss in the right ear and normal to moderately severe  sensorineural hearing loss in the left ear.  

The Veteran was provided with a VA examination in March 2009.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        30
        30
        50
        60
        55
LEFT
        30
        30
        65
        65
        60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  Audiogram revealed bilateral mild to moderately severe sensorineural hearing loss.

Diabetes Mellitus Type II with Hypertension

The Veteran contends that his diabetes mellitus type II and hypertension is worse than currently reflected by his evaluation of 20 percent, with noncompensable hypertension.

A review of the Veteran's outpatient treatment records reveals that he has been continually treated for diabetes mellitus type II and hypertension throughout the appeals period.  He is currently treated for his diabetes with hypoglycemic agents, restriction of diet, and regulation of activities.  No prescription for insulin was shown.  The Veteran's blood pressure readings throughout the appeals period have predominately shown a diastolic pressure below 100, a systolic pressure below 160 or more, with continuous medication.

The Veteran was provided with a VA examination in November 2008.  The Veteran complained of symptoms of angina, shortness of breath, and dizziness as well as skin problems and urinary problems associated with his diabetes.   It was noted that the Veteran's condition had grown progressively worse since onset in 2008.  The Veteran had been administered oral medication.  There were noted instances of ketoacidosis, but none requiring hospitalization.  The Veteran required outpatient medical treatment less than once per month.  The Veteran's treatment included dietary restrictions, but no regulation of activities.  There was no requirement for insulin.  The examiner noted that the Veteran had hypertension that was associated with the diabetes.  Blood pressure readings were 137/83 mmHg, 114/79 mmHg, and 121/80 mmHg.  

The Veteran was provided with an additional VA examination in April 2009.  At the examination, it was noted that the Veteran was diagnosed with diabetes approximately 3 years earlier.  The Veteran complained of symptoms of loss of energy.  The Veteran denied any incidences of ketoacidosis or hypoglycemic episodes.  The Veteran reported no hospitalizations or sudden weight changes.  He sees a diabetic provider once every six months.  It was noted that he was on a restricted diet, but no regulation of activities.  The Veteran had been administered an oral hypoglycemic agent, but no requirement for insulin.  Blood pressure readings were 127/76 mmHg and 120/79 mmHg.  The Veteran was diagnosed with diabetes mellitus type II and hypertension that is well-controlled.

The Veteran was provided with an additional VA examination in October 2011.  It was noted that the Veteran had been diagnosed with diabetes in 2006.  The Veteran's condition was found to be treated by an oral hypoglycemic agent, restricted diet, and a regulation of activities, but no requirement for insulin.  Frequency of diabetic care was less than 2 months.  The Veteran's blood pressure was 110/74 mmHg, 112/79 mmHg, and 104/72 mmHg.  It was noted that the Veteran was diagnosed with diabetes mellitus type II and hypertension that was well-controlled with medication.  The examiner found that the Veteran's diabetes mellitus type II with hypertension did not impact his ability to work.


Peripheral Neuropathy

The Veteran contends that his bilateral peripheral neuropathy of the upper extremities is worse than currently reflected by his evaluations of 10 percent each.

A review of the Veteran's outpatient treatment records shows that he has been diagnosed with bilateral peripheral neuropathy of the upper extremities related to his diabetes.  The Veteran's complaints have included pain, numbness, and tingling in his extremities.

The Veteran was provided with a VA examination in November 2008.  The Veteran denied any complaints of pain, numbness, or paresthesias in his bilateral upper extremities.  Physical examination revealed normal neurological findings for bilateral upper extremities.

The Veteran was provided with an additional VA examination in April 2009.  An electromyelogram (EMG) revealed no evidence of peripheral neuropathy for the bilateral upper extremities.

The Veteran was provided with an additional VA examination in October 2011.  It was noted that the Veteran had been diagnosed with peripheral neuropathy of the right upper extremity since 1992.  However, diabetic neuropathy had only been diagnosed since 2008.  The Veteran was found to be right hand dominant.  There was no treatment or medication noted for this condition.  Symptoms included mild, intermittent, dull pain, mild numbness, and mild paresthesias in the bilateral upper extremities.  The Veteran had normal muscle strength.  Reflexes were decreased in the bilateral arms.  Light touch was decreased in the bilateral hands and fingers as well as decreased in the inner/outer for arm of the right arm only.  No trophic changes were noted.  The examiner found that the Veteran's right radial nerve, median nerve, and ulnar nerve had moderate incomplete paralysis  while the Veteran's left side was normal.  EMG revealed abnormal findings for the Veteran's right upper extremity and normal findings for the Veteran's left upper extremity.  The examiner noted no significant impact of the Veteran's ability to work due to this condition.  

Analysis

Basal Cell Carcinoma

The Veteran initially filed a claim for service connection for skin cancer and chloracne in October 2006.  The evidence at the time of the adjudication of the Veteran's claim in a February 2008 rating decision consisted of the Veteran's statements, service treatment records, which were absent for any indication of skin cancer or skin problems in service, VA outpatient treatment records dated May 1981 to July 2007 showing a diagnosis of basal cell carcinoma on the right side of the nose with skin grafting in March 2006, but no discussion of any relationship to military service, and private treatment records with no discussion of basal cell carcinoma or any skin problems.  The February 2008 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service and basal cell carcinoma is not currently recognized under the Agent Orange presumptive.  The Veteran was notified of this decision on February 19, 2008.  He had until February 19, 2009 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim in regard to the basal cell carcinoma until February 26, 2009, about one week after the deadline.  Therefore, the February 2008 rating decision became final.

Since the February 2008 rating decision was finalized, the Veteran has submitted additional statements regarding possible etiological relationship to his service-connected posttraumatic stress disorder (PTSD), additional treatment records showing continued treatment for basal cell carcinoma, and, most notably, submitted for an October 2011 VA examination.  The October 2011 VA examination is new because it has not been previously considered.  It is also material because it addresses the issues, the potential for a nexus with the Veteran's PTSD as well as relationship between military service, to include Agent Orange exposure, that were previously unknown at the time of the February 2008 rating decision.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim is reopened.  The Veteran's appeal to this extent is allowed.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant, through his then-appointed representative, has withdrawn his appeals for entitlement to increased evaluations for his service-connected tinnitus in excess of 10 percent and his service-connected supraventricular arrhythmia in excess of 30 percent (see Correspondences from the Veteran's Attorney dated August 2012 and September 2012) and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

Bilateral Hearing Loss

Based on the above, the Board finds that the Veteran's bilateral hearing loss only meets the criteria for a 0 percent evaluation throughout the entire appeal period.  The Veteran's bilateral  hearing loss, as shown in both the 2008 and 2009 VA examinations, is manifested by hearing impairment with a numeric designation of Level I in the right ear and Level I for the left ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.   This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 36 in the right ear and 50 in the left ear in 2008 and 49 for the right ear and 55 for the left ear in 2009 as well as a speech recognition score of 96 bilaterally in 2008 and 94 bilaterally in 2009.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 36, 50, 49, and 55 each in separate iterations in the first column and 96 and 94 respectively in separate iterations in the first row reveals an assignment of I for both ears in 2008 and 2009.  When these values are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), and are intersected, an assignment of 0 percent is revealed in both 2008 and 2009.

No other audiometric or speech discrimination values acceptable for VA purposes were shown in the Veteran's medical treatment records during the time period in question.  

As such, based upon the adequate audiometric testing of record, it appears that the Veteran began the period of appeals with hearing loss that was shown to warrant an evaluation of no more than 0 percent.  Accordingly, at no time during the course of the appeal would the Veteran warrant any higher than a 0 percent evaluation.  Therefore, his claim for a higher evaluation is denied.  While the Veteran believes that the severity of his hearing loss warrants a higher rating, crucially, as noted above, disability schedular ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

Here, at the 2008 and 2009 VA examinations, there were no functional impairments or effects noted on the Veteran's occupation.  Furthermore, the Veteran has not alleged how his hearing loss is worse than contemplated by his evaluation of 0 percent.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's hearing loss at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Diabetes Mellitus Type II with Hypertension

Here, the evidence is clear that the Veteran's diabetes mellitus, currently rated as 20 percent disabling, requires the use of an oral hypoglycemic agent, restricted diet, and restriction of activities.  To be entitled to a higher disability rating, however, there must be, among other things, medical evidence showing that there is a requirement for insulin.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  That evidence is lacking in this case.  None of the VA examiners has noted the prescription of insulin.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the requirement for insulin, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for the diabetes mellitus.

As for the Veteran's hypertension VA examinations and outpatient treatment records have failed to show the presence of a diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with continuous medication for control at any time during the pendency of the appeal.  Rather, his hypertension has appeared to be relatively controlled.  As such, there is no indication that a separate compensable disability rating is warranted for any such secondary manifestation under the schedular criteria.  38 C.F.R. § 4.104, DC 7101 (2014). 

Accordingly, at no time during the course of the appeal would the Veteran warrant any higher than a 20 percent evaluation for his diabetes mellitus type II, with hypertension.  Therefore, his claim for a higher evaluation is denied.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse. Layno, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Such clinical laboratory findings do not show a higher rating is warranted. 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun, 22 Vet. App. at 111.  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

Here, at the 2008, 2009, and 2011 VA examinations, there were no functional impairments or effects noted on the Veteran's occupation.  Furthermore, the Veteran has not alleged how his diabetes and hypertension is worse than contemplated by his evaluation of 20 percent.  Accordingly, the Board determines that the Veteran's complaints of diabetes complications have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 126.

Peripheral Neuropathy

Based on the foregoing, the Board finds that the Veteran's symptoms more nearly approximate the criteria for the 10 percent disability ratings currently assigned for the left upper extremity.  The Board finds that this characterization of the level of severity of the Veteran's peripheral neuropathy is consistent with the clinical findings at the 2008, 2009, and 2011 VA examinations.  Based on the clinical findings and the VA examiners' characterization of the symptoms in the left upper extremity, the Board finds that the Veteran's current symptoms do not more closely approximate a moderate disability in the left upper extremity.  This is because the Veteran's symptoms have only been shown to result in mild symptoms of decreased sensation of the left hands and fingers only.  There is no indication of any more severe symptoms or functional involvement.

Accordingly, at no time during the course of the appeal would the Veteran warrant any higher than a 10 percent evaluation for either the left upper extremity.  Therefore, his claim for a higher evaluation is denied.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse. Layno, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  The Veteran is competent to report on symptoms and credible to the extent that he sincerely believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun, 22 Vet. App. at 111.  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

Here, at the 2008, 2009, and 2011 VA examinations, there were no functional impairments or effects noted on the Veteran's occupation.  Furthermore, the Veteran has not alleged how his left upper extremity peripheral neuropathy is worse than contemplated by his evaluation of 10 percent.  Accordingly, the Board determines that the Veteran's complaints of numbness and pain from left upper extremity peripheral neuropathy have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

The evidence of record does not warrant a rating in excess of that assigned for the Veteran's left upper extremity peripheral neuropathy at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 126.

Early Effective Date

The Veteran contends that an effective date earlier than February 26, 2009, for the grant of service connection for supraventricular arrhythmia is warranted.  The Veteran essentially contends that his claim for service connection for supraventricular arrhythmia was communicated expressly, or reasonably was raised by the record evidence, before the time that he filed his initial claim for an increased evaluation for diabetes mellitus type II with hypertension in February 2009, which served as the catalyst that later revealed that he had a supraventricular arrhythmia that was related to his diabetes.

On April 6, 2009, the RO received the results of a VA examination for the Veteran's service-connected diabetes mellitus type II with hypertension, showing that there was a diagnosis of atherosclerotic heart disease, secondary to diabetes.  Based upon that information, the RO solicited a claim for that condition from the Veteran in June 2010, for which the Veteran conceded that he did desire to pursue such a claim.

By a June 2012 rating decision, the RO granted service connection for supraventricular arrhythmia, effective February 26, 2009, the date of the original claim for an increased evaluation of diabetes mellitus type II with hypertension, for which the April 2009 VA examination was sought that first showed an indication that the Veteran had a secondary service-connected heart condition.

The Board has reviewed all of the communications in the claims file dated prior to the February 26, 2009 claim.  The Board must read a Veteran's claim and documents in a liberal manner to identify and adjudicate all reasonably raised claims.  A review of the record in this case does not show that the Veteran expressly raised a claim of service connection for any heart condition, to include supraventricular arrhythmia, prior to the claim received on February 26, 2009.  Nor does the record indicate a claim that could be reasonably construed as a service connection claim for any heart condition, to include supraventricular arrhythmia, prior to February 26, 2009.  Although the record clearly reflects that the Veteran had been treated for supraventricular arrhythmia for many years after service, as early as July 2007, it does not contain a claim from the Veteran expressing his intent to seek compensation for the disorder until February 2009.  While there may have been evidence that the Veteran had a heart disorder that was caused by service prior to February 2009, this is not synonymous with filing a claim for service connection for a heart disorder.  See Brannon v. West, 12 Vet. App. 32, 35, (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . .").  Moreover, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  As such, prior to February 26, 2009, the record contained no evidence indicating that the Veteran had a claim of service connection for supraventricular arrhythmia.  The Board reasonably concludes that the Veteran's February 2009 claim was the first attempt to notify VA that he was seeking service connection for a supraventricular arrhythmia.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010).  In summary, the Board concludes that an earlier effective date than February 26, 2009, for a grant of service connection for supraventricular arrhythmia is not warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for basal cell carcinoma is reopened; the appeal is granted to this extent.

Entitlement to an increased evaluation in excess of 10 percent for tinnitus is dismissed.

Entitlement to an increased initial evaluation in excess of 30 percent for supraventricular arrhythmia is dismissed.

Entitlement to an increased compensable evaluation for bilateral hearing loss is denied.

Entitlement to an increased evaluation in excess of 20 percent for diabetes type II with hypertension is denied.

Entitlement to an increased evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

Entitlement to an effective date earlier than February 26, 2009 for the grant of service connection for supraventricular arrhythmia is denied.


REMAND

Although the Board regrets the additional delay, having reopened the Veteran's claim and after a review of the claims file, it is determined that further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for basal cell carcinoma and right upper extremity peripheral neuropathy.

Basal Cell Carcinoma

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran was provided with a VA examination for his basal cell carcinoma in October 2011.  The examiner, upon conducting an interview, claims file review, and objective testing diagnosed the Veteran with basal cell cancer.  He opined that it was less likely than not caused by or a result of the Veteran's military service.  In support the examiner provided that basal cell carcinoma is not a presumptive condition for Agent Orange exposure.  However, the examiner provided no further rationale for why this condition was not related to the Veteran's military service, to include a discussion of possible etiological relationship between Agent Orange and the particular development of  basal cell carcinoma in this case exclusively, irrespective of the presumption.  As a side note, the examiner did also opine that the basal cell carcinoma was not the result of the Veteran's service-connected posttraumatic stress disorder (PTSD), as there is no support in current medical knowledge or literature for such an etiological relationship.

Because the examiner did not provide a complete rationale for his ultimate opinion regarding direct service connection for the Veteran's basal cell carcinoma, the Board finds that the opinion in inadequate for rating purposes to this extent.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994).  As such, even though the VA examiner determined that the Veteran's diagnosed basal cell carcinoma did not meet the enumerated criteria for consideration of presumptive service connection for Agent Orange exposure, it does not absolve VA the responsibility of inquiring whether a medical opinion could be proffered to show that such basal cell carcinoma was directly related to the Veteran's military service, to include exposure to Agent Orange.  Because the Veteran's exposure to Agent Orange has been conceded and he does have a currently diagnosed basal cell carcinoma, a finding of nexus is, thus, necessary for any favorable adjudication of the Veteran's claim, thereby requiring a medical opinion to determine if such nexus exists.  As such, upon remand, the Veteran's claims file should be returned to the examiner who conducted the October 2011 VA examination in order that he may provide an addendum opinion discussing whether the Veteran's basal cell carcinoma is related to military service, to include conceded exposure to Agent Orange.  A full rationale for the ultimate opinion must be provided.

Right Upper Extremity Peripheral Neuropathy

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Here, the Veteran was provided with a VA examination on October 2011.  It was noted that the Veteran had been diagnosed with peripheral neuropathy of the right upper extremity since 1992, after a right shoulder and rotator cuff injury.  The Veteran was found to be right hand dominant.  There was no treatment or medication noted for this condition.  It was noted that the Veteran also had diagnosed diabetic peripheral neuropathy, which appeared to be distinct from the neuropathy in the right upper extremity that developed as a result of the non service-connected 1992 injury.   Symptoms of diabetic peripheral neuropathy included mild, intermittent, dull pain, mild numbness, and mild paresthesias in the bilateral upper extremities.  The Veteran had normal muscle strength.  Reflexes were decreased in the bilateral arms.  Light touch was decreased in the bilateral hands and fingers as well as decreased in the inner/outer for arm of the right arm only.  No trophic changes were noted.  The examiner found that the Veteran's right radial nerve, median nerve, and ulnar nerve had moderate incomplete paralysis  while the Veteran's left side was normal.  EMG revealed abnormal findings for the Veteran's right upper extremity and normal findings for the Veteran's left upper extremity.  However, the examiner did not further discuss whether the EMG findings were solely indicative of the Veteran's 1992 neuropathy, diabetic neuropathy, or a combination thereof.

Because the examiner did not provide a distinction between the Veteran's two separate diagnoses for neuropathy of this upper right extremity (the 1992 non service-connected neuropathy and the 2008 diabetic neuropathy), the Board finds that the examination findings are inadequate to properly evaluate the Veteran's condition.  If the EMG findings are found to be attributable to the Veteran's diabetic neuropathy, then a higher evaluation may be available for that extremity.

As such, the claims file should be returned to the VA examiner who conducted the October 2011 examination for an addendum opinion to ascertain which findings of that examination were attributable exclusively to the Veteran's service-connected diabetic peripheral neuropathy of the right upper extremity.  A complete discussion and rationale must be provided.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be returned to the examiner who conducted the October 2011 VA skin examination in order to obtain an addendum opinion regarding the etiology of the Veteran's diagnosed basal cell carcinoma. If the original examiner is unavailable, an examiner of like experience and training should be utilized. The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

(a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that basal cell carcinoma is etiologically related to in-service herbicide exposure. In so opining, the examiner is advised that the Board is cognizant that there is no VA presumption of service connection for basal cell carcinoma as due to herbicide exposure. The studies conducted by the National Academies of Sciences (NAS) speak only to generalities. The question here is what is the likelihood that THIS Veteran's basal cell carcinoma is related to HIS herbicide exposure given HIS medical history, family history, risk factors, etc. All opinions must be supported by a clear rationale. If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

(b) Although the Veteran's service connected PTSD did not CAUSE the Veteran's basal cell carcinoma, the examiner should specifically provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that his PTSD AGGRAVATED his basal cell carcinoma.  Please provide a supporting rationale. 

2. The Veteran's claims file should also be returned to the examiner who conducted the October 2011 VA peripheral nerves examination in order to obtain an addendum opinion regarding the allocation of findings attributable solely to the Veteran's service-connected diabetic peripheral neuropathy of the right upper extremity (i.e., whether the findings, including the EMG findings, were solely indicative of the Veteran's 1992 neuropathy, diabetic neuropathy, or a combination thereof).  If the original examiner is unavailable, an examiner of like experience and training should be utilized. The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

3. Review the examination report to ensure that it is in 
complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 271 (1998).

4. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


